Title: To Thomas Jefferson from Charles Thomson, 18 June 1784
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Philadelphia June 18. 1784.

I flattered myself with the hopes of seeing you on my return to Philadelphia, but found you had set out for Boston with a view to embark at that place. I have therefore sent by a conveyance directly for France three Commissions for negotiating, if necessary, additional treaties of Commerce with France, the United Netherlands and Sweden, and a duplicate of the Instructions.
  The affair of Longchamps is still undecided. When the matter was first brought before Congress, he had absconded and it was supposed had fled to some other state. Upon this Congress passed an Act recommending it to the several states to issue a proclamation and offer a reward of five hundred dollars for apprehending him so that he might be brought to justice. Before this could take effect he was apprehended and confined in prison but soon after admitted to bail. As his going at large gave offence he was delivered up by his bail and again confined. But having applied for a writ of habeas corpus he was brought before Justice Bryan and on his return found means to escape from the Officer who had him in custody.  However he was again taken in a few days and is now confined and to take his trial on the 24 of this Month. As I purpose to attend the trial, I shall be able to give you a more particular account of the result.
On the 3d. of June Congress was adjourned agreeably to the act of 26 April to meet at Trenton on the 30th. October. Previous to the adjournment they appointed a committee of the States and defined their powers. On the 4 June the Committee met and elected Mr. Hardy chairman. I took the opportunity of mentioning to the committee the necessity I was under to return to Philadelphia and expressed a wish that I might be indulged with leave to remain there unless something should occur to render my attendance on them necessary. This they readily and unanimously granted, which was the more satisfactory as they could not obtain the votes of nine states for their meeting at Philadelphia. They then adjourned to meet again at Annapolis on the 26 instant. I had some doubts of their being able to form a Committee, but as delegates from Georgia are come on and Delaware it is said will attend I fancy they will have a quorum on the 28 and have great hopes they will be so tired of their situation in Annapolis, that they will be induced to remove to the Northward. I wish Congress were settled. This mode of rambling is neither consistent with dignity nor convenience. But I find we must go the common round of Nations before us and learn wisdom from our own experience. With great respect, I am Dear Sir Your obedient humble servt.,

Chas. Thomson


P.S. I take the liberty of enclosing a letter to Mr. Jay. Should he have left France before this reaches you, be so kind as to return it or forward it to him. I must beg leave to recommend to your friendly Notice and Attention Mr. Isaac Norris, a near relation of Mrs. Thomson. As he is a young man of an amiable disposition and considerable fortune, I am anxious he should return as uncorrupted as he went, which I fear will not be the case with some of our young men. Mr. Jay was so obliging as to take him under his protection. And I shall esteem it as a particular favour if you will by your advice and countenance direct his pursuits so that he may avoid the temptations that will be thrown in his way and become a useful member of Society.
C T.

